DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 1-19 are pending. Claims 12-16 are withdrawn. Claims 1-11 and 17-19 are under consideration in this action.

Election/Restrictions
Applicant’s election of Group I (claims 1-11 and 17-19), and the species, flavor, in the reply filed on February 3, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 3, 2021.

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  claim 1 recites the phrase “water-soluble carbohydrate carrier”, whereas in claims 7 and 8, it is referred to as “water-soluble carbohydrate carrier material”. For consistency and improved clarity, Examiner kindly suggests either . Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: there appears to be a typographical error in the description of Figure 4 on page 4, lines 1-2. Figure 4 is made of a) and b), but the description has “2a)” and “2b)”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term "preferably" in line 4 renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 8, 9, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over McClements et al. (McClements) (US 2007/0104866 A1; published May 10, 2007), Galeone et al. (Galeone) (US 2009/0252809 A1; published Oct. 8, 2009), and Wieland et al. (Wieland) (US 2008/0113018 A1; published May 15, 2008).
Applicant claims a process for preparing powdered microencapsulated composition comprising the steps of:
(a) preparing an oil-in-water suspension containing
	(i) an oil phase comprising an active ingredient, said oil being dispersed in
	(ii) a water phase including a water-soluble carbohydrate carrier; and
	(iii) optionally an emulsifier
	wherein the weight ratio between the oil phase and the water is above 1;
oC, is positive;
(c) optionally sifting the obtained powder to remove the excess desiccant.

McClements discloses coated emulsion compositions which can be dried to particulate form (abstract). McClements discloses that omega-3 polyunsaturated fatty acids (PUFAs), especially EPA and DHA, have shown to be important for maintenance of good health and prevention of a range of human diseases and disorders. Tuna oil, for example, contains considerable amounts of omega-3 PUFAs and may be a useful dietary supplement. However, long-chain PUFAs in tuna oils are highly unsaturated and therefore are highly susceptible to oxidation. McClements discloses that lipid oxidation can be reduced by microencapsulation of the oil (para.0003).
Microencapsulation of materials susceptible to oxidation have shown to significantly retard oxidation. Microencapsulation is a process whereby particles of sensitive or bioactive materials are covered with a thin film of coating or wall material. The hydrophobic core material is usually homogenized in the presence of an aqueous solution containing an emulsifier (e.g., surfactant, phospholipid, or biopolymer) that forms a protective coating around the oil droplets, and then wall materials are mixed with the resulting emulsion. The emulsion is then dried to remove the water, which leads to the formation of oil droplets surrounded by emulsifier molecules that are entrapped within a wall matrix, comprising typically a carbohydrate, protein, and/or polar lipid. McClements discloses that a stable emulsion is a prerequisite for successful microencapsulation, and typically involves utilization of a wall material that forms a continuous matrix between the oil droplets in a particle. This wall material is usually composed of relatively low molecular weight carbohydrates, such as corn syrup solids and/or maltodextrin. Corn syrup solids can be added to oil-in-water emulsions at fairly high concentrations (e.g., ≤ 25 wt.%) without appreciably affecting emulsion stability and rheology (para.0004-0005). 
McClements’s method of preparing an emulsion composition comprises:
 preparing an oil-in-water suspension);
(b) contacting said hydrophobic component and an emulsifier component, wherein at least a portion of said emulsifier component has a net charge;
(c) contacting said emulsion and a polymeric component, wherein at least a portion of said polymeric component has a net charge opposite said emulsifier net charge; and
(d) contacting said emulsion/polymeric component with a wall component (McClements claim 1; para.0052).
The aqueous medium comprises at least one of said polymeric component and said wall component (McClements claim 2).
The hydrophobic component may be flavor oils or flavor oils. Combinations of oils may be used (McClements claim 2).
Among the suitable emulsifiers for the emulsifier component include gum arabic, whey proteins, modified starch, and polysorbates. Combinations of emulsifiers may also be used (McClements claim 5).
The wall component may be a carbohydrate (McClements claim 6). As discussed above, McClements discloses that low molecular weight carbohydrates such as maltodextrin (a starch hydrolysate, MW: 504.5-2774.7 Da) and/or corn syrup solids (a starch hydrolysate, MW: 187.17 Da) are known to be used as the wall material. McClements exemplifies an oil-in-water emulsion comprising 20 wt.% corn syrup solid. However, as discussed above, McClements discloses that corn syrup solids when used as the wall material is known to be added to oil-in-water emulsion at fairly high concentrations, such as up to 25 wt.% without appreciably affecting emulsion stability and rheology.
Further, the aqueous medium is at least partially evaporated to provide a particulate (McClements claim 10). 
Upon drying, the result is a powdered or particulate material, which can be used to prepare a reconstituted emulsion upon introduction to an aqueous medium, or incorporated into a food or beverage product (para.0034).

McClements does not appear to explicitly disclose (i) wherein the weight ratio between the oil phase and the water is above 1, or (ii) blending at room temperature the suspension obtained under step a) with a desiccant powder to form a free-flowing microcapsule powder. Galeone and Wieland are relied upon for these disclosure. Their teachings are set forth herein below.

Galeone is relied upon for the disclosure of ratios of oil phase to aqueous phase known to be used in oil-in-water emulsions. Galeone discloses a process for preparing microcapsules by first forming an oil-in-water emulsion (para.0019-0022). Galeone discloses that the weight ratio of oil phase to aqueous phase in the emulsion can generally be between 40:1 and 1:50, although the higher proportions of aqueous phase are economically disadvantageous particularly when forming a suspension of microcapsules. Usually, the weight ratio of oil phase to aqueous phase is between 2:1 and 1:3 (para.0042).
Wieland discloses a method of encapsulating liquid flavor compounds (para.0001). Wieland generally discloses loading capsules immersed in an aqueous solution (Wieland claims 1; para.0010-0011). Afterwards, the loaded capsules are mixed with at least one desiccating agent. Wieland defines “desiccating agent” to mean a substance that is capable of absorbing water, preferably to a high degree. It is believed that the desiccating agent has the effect of at least partially drying out the capsules walls, thereby making them less likely to allow encapsulated substance to escape (Wieland claim 2, para.0014).
Especially useful desiccating agents are vegetable starches, particularly potato starch. Such starches are added in dry form to the loaded capsules (para.0016). Wieland exemplifies the use of potato starch as the desiccating agent, adding 100 g of the potato starch to a mixture of 67.5 g capsules, a ratio of the desiccant to liquid suspension of 1 (para.0019-0020).

With regards to the ratio between the oil phase and water, as discussed above, McClements discloses forming an oil-in-water emulsion for microencapsulation. In light of Galeone’s disclosure that oil-in-water emulsions for preparing microcapsules are known to usually have a weight ratio of oil phase to aqueous phase in the emulsion of between 2:1 and 1:3, further noting that higher proportions of aqueous phase can be economically disadvantageous particularly when forming a suspension of microcapsules, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to try a ratio within Galeone’s disclosed range for McClements’s oil-in-water emulsions as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as both McClements and Galeone are directed to oil-in-water emulsions used to prepare microcapsules. Furthermore it would have been obvious to one of ordinary skill before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In the instant case, it would have been obvious to one of ordinary skill in the art to engage in routine experimentation to determine the optimal ratio of oil phase to water within Galeone’s range, taking into consideration the economic advantages of reducing the amount of water when forming a suspension of microcapsules, as is the case in McClements. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	With regards to the step of blending at room temperature the suspension obtained under step a) with a desiccant powder to form a free-flowing microcapsule powder, as discussed above, McClements discloses that the aqueous medium of the emulsion is at least partially evaporated to provide a particulate. 
	With regards to the Δ between the water sorption of the desiccant and the water sorption of the carrier, as discussed above, the desiccant used in the method of the combined teachings of the cited prior art references is starch, and the wall material may be corn syrup solids. Although the cited prior art references do not appear to explicitly disclose the water sorption of starch and corn syrup solids at 50% relative humidity and at 25oC, as evidenced by the instant Specification, the Δ between the water sorption 
	Further, regarding the ratio between the desiccant and the liquid suspension, as discussed above, the desiccating agent is a substance that is capable of absorbing water, and its purpose in the method of the combined teachings of the cited prior art references discussed above is to absorb the water from McClements’s emulsion wherein the aqueous medium has been partially evaporated to provide a particulate material. As discussed above, Wieland discloses using the desiccating agent to dry out the capsules, and exemplifies mixing the desiccating agent with a liquid suspension in an amount such that the weight ratio between the desiccant and the liquid suspension is 1. It would have been obvious to one of ordinary skill before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In the instant case, it would have been obvious to one of ordinary skill in the art to engage in routine experimentation to determine from Wieland’s disclosed ratio, the optimal ratio of desiccant to liquid suspension depending on factors such as the amount of water to be removed, e.g., increasing the amount of desiccant with increasing amounts of water to be absorbed from the emulsion, in order to remove the optimal amount of water from the emulsion to produce storage stable powdered or particulate microcapsules of liquid flavor oil(s). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McClements et al. (McClements) (US 2007/0104866 A1; published May 10, 2007), Galeone et al. (Galeone) (US 2009/0252809 A1; published Oct. 8, 2009), and Wieland et al. (Wieland) (US 2008/0113018 A1; published May 15, 2008) as applied to 1, 2, 5, 6, 8, 9, and 17-19, further in view of Soper et al. (Soper) (US 2006/0292280 A1; published Dec. 28, 2006).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the water-soluble carbohydrate carrier material comprises of at least one emulsifying polymer with a molecular weight below 3000 Dalton.
Applicant further claims wherein a flowing agent is added to the suspension.

The teachings of McClements, Galeone, and Wieland, and the motivation for their combination as they apply to claims 1, 2, 5, 6, 8, 9, and 17-19 are set forth above and incorporated herein.

The combined teachings of McClements, Galeone, and Wieland do not appear to explicitly disclose (i) wherein the water-soluble carbohydrate carrier material comprises of at least one emulsifying polymer with a molecular weight below 3000 Dalton, or (ii) wherein a flowing agent is added to the suspension. Soper is relied upon for this disclosure. The teachings of Soper are set forth herein below.

Soper discloses matrix particles encapsulating actives such as flavors (para.0001). Soper discloses that the particles are generally formed from oil-in-water emulsions (para.0004). Soper discloses that the emulsion may be stabilized by the addition of a stabilizer (para.0064). Soper discloses that stabilizers stabilize the emulsion during the formation of the particles. The stabilizers may be emulsifiers or surfactants. Among the suitable surfactants include magnesium stearate and polysorbates, such as TWEEN 20 (emulsifying polymer, MW: 1227.54 Da) (para.0029).

As discussed above, McClements discloses the inclusion of emulsifier(s) (e.g. surfactants) in their oil-in-water emulsions. McClements also notes that a stable emulsion is a prerequisite for successful 
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 3, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McClements et al. (McClements) (US 2007/0104866 A1; published May 10, 2007), Galeone et al. (Galeone) (US 2009/0252809 A1; published Oct. 8, 2009), and Wieland et al. (Wieland) (US 2008/0113018 A1; published May 15, 2008) as applied to 1, 2, 5, 6, 8, 9, and 17-19, further in view of Bouquerand et al. (Bouquerand) (US 2008/0206325 A1; published Aug. 28, 2008).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the suspension comprises a flavor oil wherein part of said oil is freely dispersed in the water phase and another part of the oil is dispersed in an encapsulated form in the water phase.
Applicant further claims wherein the suspension comprises a flavor oil wherein the oil is dispersed in an encapsulated form in the water phase.
McClements, Galeone, and Wieland, and the motivation for their combination as they apply to claims 1, 2, 5, 6, 8, 9, and 17-19 are set forth above and incorporated herein.

The combined teachings of McClements, Galeone, and Wieland do not appear to explicitly disclose (i) wherein the suspension comprises a flavor oil wherein part of said oil is freely dispersed in the water phase and another part of the oil is dispersed in an encapsulated form in the water phase, or (ii) wherein the suspension comprises a flavor oil wherein the oil is dispersed in an encapsulated form in the water phase. Bouquerand is relied upon for these disclosures. The teachings of Bouquerand are set forth herein below.

Bouquerand discloses double encapsulated particles useful for encapsulating active ingredients intended for oral ingestion and may be added to food products (abstract). The teachings of Bouquerand are directed to providing an effective oxygen barrier to an oxygen-sensitive active ingredient intended for oral administration, such as fish oils, and thus to provide an increased stability during shelf life. The active ingredient is first encapsulated in one or more coacervated capsules then further encapsulated in a glassy matrix composed of a starch hydrolysate, such as maltodextrin or corn syrup, and a hydrophobically modified starch. The composition provides the optimal oxygen barrier and flavor retention properties (para.0011, 0029). 
In making the first coacervated capsules, the active ingredient, such as fish oil, is encapsulated in a microcapsule composed of guar gum and gelatin (reading on water-insoluble microcapsules obtained by complex coacervation ) (para.0100-0106).

As discussed above, McClements is directed to the encapsulation of a hydrophobic component, such as flavor oils or fish oils, or a combination thereof, and has an objective of reducing lipid oxidation of the encapsulated oil. Bouquerand is also directed to the microencapsulation of a useful ingredient, and notes that their double encapsulation provides an effective oxygen barrier to an oxygen-sensitive active 
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Conclusion
	Claims 1-11 and 17-19 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616